MEMORANDUM OPINION
                                           No. 04-11-00515-CV

                                         IN RE Leopoldo LEAL

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 17, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 20, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
 One of the proceedings relator complains of is Cause No. 328050, styled State of Texas v. Leopoldo Leal, in the
Municipal Court City of Alice, Jim Wells County, the Honorable Edie Gonzales-Lemon presiding. The other
complaint relator makes relates to a proceeding he contends he filed in County Court at Law, Jim Wells County,
Texas; however, no cause number in that proceeding, if any exists, has been provided.